WHITING, J.
[1] On July 27, 1920, this court handed down its decision herein, reported in 178 N. W. 881, wherein it reversed the trial court, and held illegal the attempted organization of Wakonda Independent Consolidated School District. In rendering such decision we assumed that, at the time of such *371attempted consolidation, Wakonda School District No. 28 — one of the. six districts which were to form the consolidated district— was an independent school district.
A petition for rehearing has been presented, wherein our attention is called to the fact, fully established by the record here-; in, that Wakonda School (District No. 28, as well as all the other districts which were included in the proposed consolidated district, were, at the time of the proceedings for consolidation, common school districts. The former opinion of this court herein, so far as it held the proceedings for consolidation invalid, was clearly erroneous, as all the provisions of the statutes relating to consolidation were complied with. We are of the opinion that none of appellant’s contentions, in so far as they relate to the legality of such consolidation proceedings, present any question worthy of further consideration.
[2] It appears to this court that there remains for determination a question as to the legality of proceedings looking to issue of bonds, which question, owing to the grounds for the former decision of this court, has not yet been passed upon. The court being of the opinion that, before finally passing upon such question, it should he presented to this court by further briefs, and •by argument, either oral or written, the petition for a rehearing is hereby granted!, but for the sole purpose of considering the question of the validity of such bond procedinlgs, and particularly the question of the effect upon the validity of the bond election of the failure of the election officers to stamp the ballits as required 'by law.
SMITH and GATES, JJ., not sitting.